Title: Thomas Jefferson: Notes for the Consideration of the University of Virginia Board of Visitors, 1820, 1820
From: Jefferson, Thomas
To: 


            
            
              
              
          Notes for the consideration of the Visitors.This Report proposes to the Legislature. qu. 1820.?1. to cancel the loan authorised & transform it into an approprian of60,000.2. to relieve the present annuity from the further charge of buildings45,0003. to appropriate of the Literary fund for building the Library40,000145,0004. to enlarge the annuity to the full establmt of the law. [say to 30,000.]A general idea of the application of a revenue of 30,000.D.D9. Professors @ 2000.D. each18,0001. do of Modern languages1,000.Books, suppose 600. vols a year @ 10.D.6,000Philosophl Chemical & astronomical instruments1,000Bursar & Proctor1,500.Laborers and servants1,000Botanic garden, grounds, repairs, contingencies1,50030,000A general idea of the application of a revenue of 15,000.D.6. professors. to wit ofAntient languages2,000Modern languages1,000Mathematics2,000Natural Philosophy, chemistry, mineralogy2,000Botany, Zoology2,000Law1,000Books, say 150. vols. a year @ 10.D.1,500Philosoph. Chemical & Astronomical instruments500.Bursar & Proctor1,500.Laborers and servants750.Botanic garden, grounds, repairs, contingencies75015,000.In both cases there will be a supplementory fund of rents viz. 5. hotels at half rent, say of about 5. prcent on their cost1,000.100. Dormitories @ 20.D. each [i.e. 10.D. a head on each student] to be reserved for additional dormitories, or for a saving fund2,000.3,000.A view of the whole expences, & of the Funds of the Universityactual costestimated doAverages.Pavilions No 3. & 7. undertaken in 1817. 18.19,149.819,574.90 No 2. 4. 5. 9.33,563.158,390.78 17. marble capitels for No 2. 3. 5. 8. from Italy1,784. No 1. 6. 8. 10.not finished33,563.15Hotel B.B.4,609.585./6 others not finished20,000.4000.Dormitories. 16. undertaken in 1817.13,898.34868.64 19.11,083.63583.34 74./109 not finished but contracted for38,462.60519.76Lands, wages & contingent expences (suppose for round numbers)18,885.7484,088.51110,911.49Funds.195,000Glebe lands3,104.09Annuities of 1819. 20. 21.45,000.loan of 1820.60,000loan of 1821.60,000Subscriptions recieved to Sep. 1821. abt25,000balance to be carried forward1,895.91195,000Expences still to be incurred.Walls of back yards gardens Etc about 100,000 bricks1,500wages & contingencies for 1822. 23.6,000Library  30,200. + Interior 13,476. [whole correct but instead of capitals 4876. Appleton say 7600 + 498.frs46,675Interest for 1821. 22. 23.13,70064,875Funds. Balance brought forward1,895.91 Subscriptions 19,133.33 of which are Sperate18,000. Annuities of 1822. 23. 24.45,00064,895.91a more summary view of the cost of the 4. rows of buildings & Library10.Pavilions88,060.116.Hotels24,609.58109.Dormitories63,445.57Library43,675.219,790.26PavilionNo 3. (1818)11,946.30No 7. (1817)7,203.51No3.8347.284.9096.325.8768.929.7360.63HotelB.B.4609.58Dormitories16.on the lawn13,898.344.2,682.166.3,804.849.on E. street.4,596.63
            
   omitting1. Anatomy & Medecine2. Govmt, polit. econ.L. nature & nationsHistory3.Ideology, genl grammarEthics, RhetoricBelles Letters. fine arts
